Citation Nr: 0317933	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia, including as secondary to radiation exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

The veteran had active duty from June 1955 to December 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The record indicates that the veteran was provided with the 
laws and regulations regarding the VCAA in an August 2002 
statement of the case.  However, there is no indication that 
he has ever been provided with a VCAA letter that is specific 
to his claim.  He has never been notified as to the 
information and evidence necessary to substantiate his 
particular claims for VA benefits.  He has not been informed 
as to what the evidence needs to show in order to prevail in 
his claims, and what is the best type of evidence to submit 
to show these things.  In addition, he has never been 
notified regarding what evidence it is his responsibility to 
submit, and what evidence will be obtained on his behalf by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Finally, he must be afforded an opportunity to submit this 
evidence.  Therefore, the Board finds it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92.  For these reasons, a 
remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran's claim for service connection for chronic 
lymphocytic leukemia is based on exposure to radiation in 
service.  The veteran contends that he was exposed to 
radiation while working as a technician on nuclear bombs 
which were loaded and unloaded onto aircraft.  The evidence 
includes a DD 214 showing that the veteran was trained as a 
nuclear specialist, and service medical records indicating 
that the veteran became ill after suspected exposure to 
radiation.  The National Personnel Records Center has been 
contacted in order to obtain additional information regarding 
the veteran's possible exposure to radiation in service, but 
it was determined that the pertinent records had been 
destroyed by fire.  

The Court has stated that service connection for a condition 
which is claimed to be attributable to ionizing radiation 
exposure during service may be established in one of three 
different ways.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober 120 F.3d 1239 (Fed.Cir.1997).  
First there are 15 types of cancer which are presumptively 
service connected.  38 U.S.C.A. § 1112(c) (West 2002).  
Second, 38 C.F.R. § 3.311(b) (2001) provides a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  Third, direct service connection can be established 
by "showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir.1994).  See also Hardin v. Brown, 11 Vet. App. 74, 
77 (1998).

If after review the Under Secretary for Benefits is convinced 
sound scientific and medical evidence supports the conclusion 
it is at least as likely as not the veteran's disease 
resulted from exposure to radiation in service, the Under 
Secretary for Benefits shall so inform the RO of jurisdiction 
in writing.  The Under Secretary for Benefits shall set forth 
the rationale for this conclusion, including an evaluation of 
the claim under the applicable factors specified in this 
section.  If the Under Secretary for Benefits determines 
there is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary for Benefits shall so inform the RO office of 
jurisdiction in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311(c). 

The veteran's chronic lymphocytic leukemia is not included as 
one of the cancers or diseases for which presumptive service 
connection may be established, or that are considered a 
radiogenic disease by regulation.  As a matter of fact, it is 
specifically noted not to be included among other forms of 
leukemia as a radiogenic disease.  See 38 U.S.C.A. § 1112(c) 
(West 2002); 38 C.F.R. §§ 3.309(d), 3.311 (2002).  However, 
as the June 2002 statement from J.E.S., M.D. purports to 
establish the possibility of a relationship between radiation 
in service and the veteran's chronic lymphocytic leukemia, VA 
is obligated to treat the veteran's disability as a 
radiogenic disease and obtain the necessary dose estimates 
and medical opinions.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir.1994); 38 C.F.R. § 3.311. 

Additionally, in light of VA's expanded duty to assist as set 
forth in the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West 2002)), the Board 
believes that a medical opinion should be obtained as to 
whether the veteran's chronic lymphocytic leukemia is in any 
way related to service, including to his exposure to ionizing 
radiation.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  This 
should include a letter to the veteran and 
his representative regarding the VCAA 
which specifically informs him what must 
be shown to prevail in his claim, what 
evidence will be obtained by VA, what 
evidence it is his responsibility to 
submit, and what assistance will be 
provided by VA in obtaining the evidence.  

2.  The RO should undertake additional 
evidentiary development pursuant to 38 
C.F.R. § 3.311(c) and (e), including 
obtaining all required dose estimates and 
opinions from the sources named in the 
regulation.  Information concerning the 
veteran's possible exposure to radiation 
that is contained in his DD 214 and 
service medical records should be 
forwarded as appropriate. 

3.  Regardless of the results of any § 
3.311 development, the RO should then 
refer the case to an appropriate 
specialist for a medical opinion as to 
whether it is at least as likely as not 
that the veteran's chronic lymphocytic 
leukemia is the result of his exposure to 
ionizing radiation in service, if 
necessary.

4.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim.  If 
action taken remains adverse to him, he 
and his accredited representative should 
be furnished with a supplemental statement 
of the case and should be given an 
opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



